Citation Nr: 0920001	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to June 1968 and from February 1991 to June 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veterans claims file is now in the 
jurisdiction of the Winston-Salem, North Carolina RO.  The 
Veteran had requested a hearing before the Board, but he 
withdrew this request by September 2008 correspondence.


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that he intended to 
withdraw his appeals seeking service connection for bilateral 
hearing loss and tinnitus; there are no questions of fact or 
law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matters of service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the Veteran's expression of intent to 
withdraw his appeals, further discussion of the impact of the 
VCAA is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board in April 2009, 
the Veteran, through his authorized representative, withdrew 
his appeals seeking service connection for bilateral hearing 
loss and tinnitus.  Hence, there are no allegations of error 
of fact or law for appellate consideration on these claims.  
Accordingly, the Board does not have jurisdiction to consider 
appeals in these matters.


ORDER

The appeals seeking service connection for bilateral hearing 
loss and tinnitus are dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


